      Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 1 of 52            FILED
                                                                      2019 Sep-13 PM 12:51
                                                                      U.S. DISTRICT COURT
                                                                          N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA

IN RE: XARELTO (RIVAROXABAN)
PRODUCTS LIABILITY LITIGATION

LOIS CARR,

          Plaintiff,

JANSSEN RESEARCH & DEVELOPMENT
LLC f/k/a JOHNSON AND JOHNSON
PHARMACEUTICAL RESEARCH AND             COMPLAINT AND JURY DEMAND
DEVELOPMENT LLC,JANSSEN ORTHO
LLC,JANSSEN PHARMACEUTICALS,INC.        Civil Action No.:___________
f/k/a ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS,INC., JOHNSON &
JOHNSON COMPANY, BAYER HEALTHCARE
PHARMACEUTICALS, INC., BAYER
PHARMA AG, BAYER CORPORATION,
BAYER HEALTHCARE LLC, BAYER
HEALTHCARE AG, and BAYER AG

          Defendants,


                               COMPLAINT

    1.   Plaintiff, Lois Carr, by and through the undersigned

Counsel, upon information and belief, at all times hereinafter

mentioned, allege as follows:

                           PARTY PLAINTIFF

    2.   Plaintiff Lois Carr, ingested Xarelto from

approximately September 1, 2017 to September 19, 2017.         On

or about September 13, 2019, Defendant suffered internal
      Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 2 of 52



bleeding, which required surgery and an extended

hospitalization, as a direct and proximate result of the

unreasonably dangerous characteristics of the prescription

drug Xarelto manufactured and sold by Defendants. Plaintiff was
also diagnosed at that time with anemia. Plaintiff is

a resident of Jefferson County in the state of Alabama.

    3. Plaintiff was unaware that the unreasonably dangerous

Characteristics of Xarelto caused her internal bleeding.

    4. As a direct and proximate result of Defendant’s conduct,

Decedent experienced physical pain, mental anguish, medical

expenses, loss of enjoyment of life, and other economic and

non-economic damages.

                           PARTY DEFENDANTS

    5. Upon information and belief, Defendant JANSSEN RESEARCH

& DEVELOPMENT LLC f/k/a JOHNSON AND JOHNSON RESEARCH AND

DEVELOPMENT LLC (hereinafter referred to as “JANSSEN R&D”) is a

limited liability company organized under the laws of New

Jersey, with a principal place of business in New Jersey.

Accordingly, JANSSEN R&D is a citizen of New Jersey for purposes

Of determining diversity under 28 U.S.C. § 1332.

    6. As part of its business, JANSSEN R&D is involved in the

research, development, sales, and marketing of pharmaceutical

products including Xarelto.

    7. Defendant JANSSEN R&D is the holder of the approved

New Drug Application (“NDA”) for Xarelto as well as the

supplemental NDA.
      Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 3 of 52



    8. Upon information and belief, and at all relevant times

Defendant JANSSEN R&D, was in the business of and did design,

research, manufacture, test, advertise, promote, market, sell,

and distribute the drug Xarelto for use as an oral

anticoagulant.   The primary purposes of Xarelto are to reduce

the risk of stroke and systemic embolism in patients with non-

valvular atrial fibrillation, to treat Deep Vein Thrombosis

(“DVT”) and Pulmonary Embolism (“PE”), to reduce the risk of

recurrence of DVT and/or PE, and for prophylaxis of DVT for

patients undergoing hip and knee replacement surgery.

    9. Upon information and belief, Defendant JANSSEN

PHARMACEUTICALS, INC.    f/k/a JANSSEN PHARMACEUTICA INC. f/k/a

ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS, INC. (hereinafter referred

to as “JANSSEN PHARM”) is a Pennsylvania corporation, having a

principal place of business in New Jersey.

    10.   As part of its business, JANSSEN PHARM is involved in

the research, development, sales, and marketing of

pharmaceutical products, including Xarelto.

    11.   Upon information and belief, and at all relevant

times, Defendant JANSSEN PHARM was in the business of and did

design, research, manufacture, test, advertise, promote, market,

sell, and distribute the drug Xarelto for use as an oral

anticoagulant, the primary purposes of which are to reduce the

risk of stroke and systemic embolism in patients with non-

valvular atrial fibrillation, to treat DVT and PE, to reduce
        Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 4 of 52



the risk of recurrence of DVT and/or PE, and for prophylaxis of

DVT for patients undergoing hip and knee replacement surgery.

     12.    Upon information and belief, Defendant JANSSEN ORTHO

LLC (hereinafter referred to as “JANSSEN ORTHO”) is a limited

liability company organized under the laws of Delaware, having a

principal place of business at Stateroad 933 Km 0 1, Street

Statero, Gurabo, Puerto Rico 00778.        Defendant JANSSEN ORTHO is

a subsidiary of Johnson & Johnson.        The only member of JANSSEN

ORTHO LLC is OMJ PR Holdings, which is incorporated in Ireland

With a principal place of business in Puerto Rico.           Accordingly,

JANSSEN ORTHO LLC is a citizen of Delaware, Ireland and Puerto

Rico for purposes of determining diversity under 28 U.S.C. §

1332.

     13.    As part of its business, JANSSEN ORTHO is involved in

the research, development, sales, and marketing of

pharmaceutical products, including Xarelto.

     14. Upon information and belief, and at all relevant

times, Defendant JANSSEN ORTHO, was in the business of and did

design, research, manufacture, test, advertise, promote, market,

sell, and distribute the drug Xarelto for use as an oral

anticoagulant, the primary purposes of which are to reduce the

risk of stroke and systemic embolism in patients with non-

valvular atrial fibrillation, to treat DVT and PE, to reduce the

risk of recurrence of DVT and/or PE, and for prophylaxis of DVT

for patients undergoing hip and knee replacement surgery.
      Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 5 of 52



    15.    Defendant Johnson & Johnson (hereinafter referred to

as “J&J”) is a fictitious name adopted by Defendant Johnson &

Johnson Company, a New Jersey corporation which has its

principal place of business at One Johnson & Johnson Plaza, New

Brunswick, Middlesex County, New Jersey 08933.

    16.    As part of its business, J&J, and its “family of

companies.” Is involved in the research, development, sales, and

marketing of pharmaceutical products, including Xarelto.

    17.    Upon information and belief, Defendant BAYER

HEALTHCARE PHARMACEUTICALS, INC. is, and at all relevant times

was, a corporation organized under the laws of the State of

Delaware, with its principal place of business in the State of

New Jersey.

    18. As part of its business, BAYER HEALTHCARE

PHARMACEUTICALS, INC. is involved in the research, development,

sales, and marketing of pharmaceutical products including

Xarelto.

    19. Upon information and belief, and at all relevant times,

Defendant BAYER HEALTHCARE PHARMACEUTICALS, INC. was in the

business of and did design, research, manufacture, test,

advertise, promote, market, sell, and distribute the drug

Xarelto for use as an oral anticoagulant, the primary purposes

of which are to reduce the risk of stroke and systemic embolism

in patients with non-valvular atrial fibrillation, to treat DVT

and PE, to reduce the risk of recurrence of DVT and/or PE, and
      Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 6 of 52



for prophylaxis of DVT for patients undergoing hip and knee

replacement surgery.

    20. Upon information and belief, Defendant BAYER PHARMA AG

is a pharmaceutical company domiciled in Germany.

    21. Defendant BAYER PHARMA AG is formerly known as Bayer

Schering Pharma AG and is the same corporate entity as Bayer

Schering Pharma AG.    Bayer Schering Pharma AG was formerly known

as Schering AG and is the same corporate entity as Schering AG.

    22. Upon information and belief, Schering AG was renamed

Bayer Schering Pharma AG effective December 29, 2006.

    23. Upon information and belief, Bayer Schering Pharma AG

was renamed BAYER PHARMA AG effective July 1, 2011.

    24. As part of its business, BAYER PHARMA AG is involved in

the research, development, sales, and marketing of

pharmaceutical products, including Xarelto.

    25. Upon information and belief, and at all relevant times,

Defendant BAYER PHARMA AG was in the business of and did design,

research, manufacture, test, advertise, promote, market, sell,

and distribute the drug Xarelto for use as an oral

anticoagulant, the primary purposes of which are to reduce the

risk of stroke and systemic embolism in patients with non-

valvular atrial fibrillation, to treat DVT and PE, to reduce the

risk of recurrence of DVT and/or PE, and for prophylaxis of DVT

for patients undergoing hip and knee replacement surgery.

    26. Upon information and belief, Defendant BAYER
      Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 7 of 52



CORPORATION is an Indiana corporation with its principal place

of business at 100 Bayer Road, Pittsburgh, Pennsylvania 15205.

    27. Upon information and belief, BAYER HEALTHCARE

PHARMACEUTICALS, INC. is owned by Defendant BAYER CORPORATION.

    28. At all relevant times, Defendant BAYER CORPORATION was

engaged in the business of researching, developing, designing,

licensing, manufacturing, distributing, selling, marketing,

and/or introducing into interstate commerce, either directly or

indirectly through third parties or related entities, its

products, including the prescription drug Xarelto.

    29. Upon information and belief, Defendant BAYER HEALTHCARE

LLC is a limited liability company duly formed and existing

Under and by virtue of the laws of the State of Delaware, with

its principal place of business located at 100 Bayer Blvd.,

Whippany, New Jersey 07981-1544.

          (a)   Upon information and belief, from on or about the

                early January 1, 2003 until on or about late

                December, 2014, BAYER HEALTHCARE LLC’s sole

                member was Bayer Corporation, and is wholly owned

                by Bayer Corporation, which is an Indiana

                corporation with its principal place of business

                at 100 Bayer Road, Pittsburgh, Pennsylvania

                15205.
Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 8 of 52



    (b)   Upon information and belief, from on or about

          early January, 2015 to on or about June 30, 2015,

          BAYER HEALTHCARE LLC’s sole member was Bayer

          Medical Care, Inc., and is wholly owned by Bayer

          Medical Care, Inc., which is a Delaware

          Corporation, with its principal place of business

          at 1 Medrad Dr., Indianola, Pennsylvania 15051.

    (c)   Upon information and belief, from on or about

          July 1, 2015 to the present, BAYER HEALTHCARE

          LLC’s members are:

               ·     Bayer Medical Care Inc., a Delaware

                     Corporation with its principal place

                     of business in Pennsylvania;

               ·     NippoNex, Inc., a Delaware corporation

                     with its principal place of business

                     in New York;

               ·     Bayer West Coast Corporation, a Delaware

                     Corporation with its principal place of

                     business in California;

               ·     Bayer Essure Inc., a Delaware

                     Corporation with its principal place of

                     Business in California;
 Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 9 of 52



                  ·       Bayer Consumer Care Holdings, LLC, a

                          limited liability company formed in

                          Delaware with its principal place of

                          business in New Jersey;

                  ·       Dr. Scholl’s LLC, a limited liability

                          company, formed in Delaware with its

                          principal place of business in

                          California;

                  ·       Coppertone LLC, a limited liability

                          company, formed in Delaware with its

                          principal place of business in

                          California;


                      ·   Bayer HealthCare U.S. Funding LLC, a

                          limited liability company, formed in

                          Delaware with its principal place of

                          business in Pennsylvania.



     30.   Accordingly, BAYER HEALTHCARE LLC is a citizen of

Delaware, New Jersey, New York, Indiana, Pennsylvania, and

California for purposes of determining diversity under 28

U.S.C. § 1332.

     31.   Upon information and belief, at all relevant

times, Defendant BAYER HEALTHCARE LLC was in the business

of and did design, research, manufacture, test, advertise,
Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 10 of 52



promote, market, sell and distribute Xarelto for use as an

oral anticoagulant, the primary purposes of which are to

reduce the risk of stroke and systemic embolism in patients

with non-valvular atrial fibrillation, to treat DVT and PE

to reduce the risk of recurrence of DVT and/or PE, and for

prophylaxis of DVT for patients undergoing hip and knee

replacement surgery.

     32.   Upon information and belief, Defendant BAYER

HEALTHCARE AG is a company domiciled in Germany and is the

parent/holding company of Defendant BAYER CORPORATION,

BAYER HEALTHCARE LLC, BAYER HEALTHCARE PHARMACEUTICALS,

INC., and BAYER PHARMA AG.

     33.   Upon information and belief, at all relevant

times, Defendant BAYER HEALTHCARE AG exercises control over

Defendants BAYER CORPORATION, BAYER HEALTHCARE LLC, BAYER

HEALTHCARE PHARMACEUTICALS, INC., and BAYER PHARMA AG.

     34.   Upon information and belief, Defendant BAYER AG

is a German chemical and pharmaceutical company that is

headquartered in Leverkusen, North Rhine-Westphalia,

Germany.

     35.   Upon information and belief, Defendant BAYER AG

Is the third largest pharmaceutical company in the world.

     36.   Upon information and belief, at all relevant

times, Defendant BAYER AG was in the business of and did

design, research, manufacture, test, advertise, promote,
Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 11 of 52



market, sell, and distribute Xarelto for use as an oral

anticoagulant, the primary purposes of which are to reduce

the risk of stroke and systemic embolism in patients with

non-valvular atrial fibrillation, to treat DVT and PE, to

reduce the risk of recurrence of DVT and/or PE, and for

prophylaxis of DVT for patients undergoing hip and knee

replacement surgery.

    37.   Defendants Janssen Research & Development LLC,

Janssen Ortho LLC, Janssen Pharmaceuticals, Inc., Johnson

& Johnson, Bayer Healthcare Pharmaceuticals, Inc., Bayer

Pharma AG, Bayer Corporation, Bayer Healthcare LLC, Bayer

Healthcare AG, and Bayer AG, shall be referred to herein

Individually by name or jointly as “Defendants.”

    38.   At all times alleged herein, Defendants include

and included any and all parents, subsidiaries, affiliates,

divisions, franchises, partners, joint venturers, and

organizational units of any kind, their predecessors and

assigns and their officers, directors, employees, agents,

representatives and any and all other persons acting on

their behalf.

    39.   At all times herein mentioned, each of the

Defendants was the agent, servant, partner, predecessors in

Interest, and joint venturer of each of the remaining

Defendants herein and was at all times operating and acting

with the purpose and scope of said agency, service,
Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 12 of 52



employment, partnership, and joint venture.

     40.    At all times relevant, Defendants were engaged in

the business of developing, designing, licensing,

manufacturing, distributing, selling, marketing, and/or

introducing into interstate commerce throughout the United

States, either directly or indirectly through third

parties, subsidiaries or related entities, the rug Xarelto.

                     JURISDICTION AND VENUE

     41.    Federal subject matter jurisdiction in the

constituent action is based upon 28 U.S.C. § 1332, in that

in each of the constituent actions there is complete

diversity among Plaintiff and Defendants and the amount in

controversy exceeds $75,000, exclusive of interest and

costs, and because there is complete diversity of

citizenship between Plaintiff and Defendants

     42.    Defendants have significant contacts in the

vicinage of Plaintiff’s residence such that they are

subject to the personal jurisdiction of the court in that

vicinage.

     43.    A substantial part of the events and omissions

giving rise to Plaintiff’s causes of action occurred in the

vicinage of Plaintiff’s residence, as well as in this

district.    Pursuant to 28 U.S.C. § 139(a), venue is proper

in both districts.

     44.    Pursuant to the Transfer Order of the Judicial
Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 13 of 52



Panel on Multidistrict Litigation, In re Xarelto

(Rivaroxaban) Products Liab. Litig., 2014 WL 7004048

(J.P.M.L. June 12, 2014), venue is also proper in this

Jurisdiction pursuant to 28 U.S.C. § 1407.

                       FACTUAL ALLEGATIONS

    A.    Nature of the Case


    45.   Plaintiff brings this case against Defendants for

damages associated with her ingestion of the pharmaceutical

drug Xarelto, which was designed, manufactured, marketed,

sold and distributed by Defendants. Specifically, Plaintiff

suffered serious physical pain and suffering, medical,

hospital and surgical expenses, as a direct result of

Plaintiff’s use of Xarelto.

    46.   At all relevant times, Defendants were in the

business of and did design, research, manufacture, test,

advertise, promote, market, sell and distribute Xarelto to

reduce the risk of stroke and systemic embolism in patients

with non-valvular atrial fibrillation, to treat DVT and PE,

to reduce the risk of recurrence of DVT and/or PE, and for

prophylaxis of DVT for patients undergoing hip and knee

replacement surgery.

    47.   Xarelto was introduced in the United States

(“U.S.”) on July 1, 2011, and is part of a class of drugs

Called New Oral Anticoagulants (“NOACs”).

    48.   This class of NOACs, which also included Pradaxa
Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 14 of 52



and Eliquis, is marketed as the next generation of blood-

thinning drugs to replace Warfarin (Coumadin); an

established safe treatment for preventing stroke and

systemic embolism for the past 60 years.

     49.    Xarelto is an anticoagulant that acts as a Factor

Xa inhibitor, and is available by prescription in oral

tablet doses of 20mg, 15mg, 10mg.

     50.    Defendants received FDA approval for Xarelto on

July 1, 2011 for the prophylaxis of DVT and PE in patients

Undergoing hip replacement or knee replacement surgeries

(NDA 022406).

     51.    Approval of Xarelto for the prophylaxis of DVT

and PE in patients undergoing hip replacement or knee

replacement surgeries was based on a series of clinical

trials known as the Regulation of Coagulation in Orthopedic

Surgery to Prevent Deep Venous Thrombosis and Pulmonary

Embolism studies (hereinafter referred to as the “RECORD”

Studies).    The findings of the RECORD studies showed that

Xarelto was superior (based on the Defendants’ definition)

to enoxaparin for thromboprophylaxis after total knee and

hip arthroplasty accompanied by similar rates of bleeding.

However, the studies also showed a greater bleeding

incidence with Xarelto leading to decreased hemoglobin

levels and transfusion of blood. (Lassen, M.R., et al.

Rivaroxaban versus Enoxaparin for Thromboprophylaxis after
Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 15 of 52



Total Knee Arthroplasty. N. Engl. J. Med. 2008; 358:2776-

86; Kakkar, A.K., et al. Extended duration rivaroxaban

versus short-term enoxaparin for the prevention of venous

thromboembolism after hip arthroplasty: a double-blind,

randomized controlled trial.     Lancet 2008; 372:31-39;

Ericksson, B.I., et al. Rivaroxaban versus Enoxaparin for

Thromboprophylaxis after Hip Arthroplasty. N. Engel. J.

Med. 2008; 358:2765-75.).

    52.   Despite these findings, the RECORD studies were

flawed in design and conducted in a negligent manner.            In

fact, FDA Official Action Indicated (“OAI”)-rated

inspections in 2009 disclosed rampant violations including,

“systemic discarding of medical records,” unauthorized

unblinding, falsification, and “concerns regarding

improprieties in randomization.”      As a result, the FDA

found that the RECORD 4 studies were so flawed that they

were deemed unreliable. (Seife, Charles, Research

Misconduct Identified by US Food and Drug Administration,

JAMA Intern. Med (Feb. 9, 2015)).

    53.   Nevertheless, Defendants received additional FDA

approval for Xarelto to reduce the risk of stroke and

systemic embolism in patients with non-valvular atrial

fibrillation on November 4, 2011 (NDA 202439).        Approval of

Xarelto for reducing the risk of stroke and systemic

embolism in patients with non-valvular atrial fibrillation
Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 16 of 52



in the U.S. was based on a clinical trial known as the

Rivaroxaban Once Daily Oral Direct Factor Xa Inhibition

Compared with Vitamin K Antagonism for Prevention of Stroke

and Embolism Trial in Atrial Fibrillation study

(hereinafter referred to as “ROCKET AF”).

     54.   The Rocket AF study showed that Xarelto was non-

inferior to warfarin for the prevention of stroke or

systemic embolism in patients with non-valvular atrial

fibrillation, with a similar risk of major bleeding.

However, “bleeding from gastrointestinal sites, including

upper, lower, and rectal sites, occurred more frequently in

the rivaroxaban group, as did bleeding that led to a drop

in the hemoglobin level or bleeding that required

transfusion.”   (Patel, M.R., et al. Rivaroxaban versus

warfarin in Nonvalvular Atrial Fibrillation. N. Engl. J.

Med. 2011; 365:883-91.)

     55.   The ROCKET AF study compared warfarin to Xarelto.

Thus, for the study to be well designed and meaningful, the

warfarin study group would have to be well managed because

warfarin’s safety and efficacy are dose dependent.         In

other words, if the warfarin group was poorly managed, it

would be easy for Xarelto to appear non-inferior to

warfarin, which, in turn, would provide Defendants a study

to “support” Xarelto’s use.

     56.   In fact, in the ROCKET AF study, the warfarin
Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 17 of 52



group was not well managed.     The warfarin group in the

ROCKET AF study was the worst managed warfarin study group

in any previously reported clinical trial involving

warfarin.

    57.     The poor management of the warfarin group in the

ROCKET AF study was not lost on the FDA, which noted “the

data comparing [Xarelto] to warfarin are not adequate to

determine whether [Xarelto] is as effective for its

proposed indication in comparison to warfarin when the

latter is used skillfully.” FDA Advisory Committee Briefing

document. P. 10.

    58.     Public Citizen also noticed the poor control in

the warfarin group.    Public Citizen wrote the FDA, stating

they “strongly oppose FDA approval…       The 3 ROCKET AF trial

conducted in support of the proposed indication had a

suboptimal control arm…” http://www.citizen.org/documents/

1974.pdf.

    59.     Another problem with the ROCKET AF study was

Xarelto’s once-a-day dosing.     The FDA clinical reviewers

stated that “the sponsor’s rationale for evaluating only

once daily dosing during Phase 3 is not strong.         Most

importantly, there is clinical information from Phase 2

trials… and from clinical pharmacology studies suggesting

that twice daily dosing, which would produce lower peak

blood levels and higher trough blood levels of [Xarelto],
Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 18 of 52



might have been associated with greater efficacy and/or a

better safety profile.”     FDA advisory Committee Briefing

document p. 100.

    60.     Dr. Steven E, Nissen, more sharply, stated “my

concern was that the dose was selected more for a marketing

advantage rather than for the scientific data that was

available, and was a mistake…” FDA Advisory Meeting

Transcript p. 287.

    61.     Furthermore, the FDA expressed desirability in

monitoring Xarelto dosage within their NDA approval memo

based on the ROCKET studies.     The clinical pharmacology

in these studies demonstrated a linear correlation between

rivaroxaban (Xarelto)levels and prothrombin time (“PT”);

and subsequently a correlation between PT and the risk of

bleeding.   At this time, Defendants were aware of the

correlation between Xarelto dosage and bleeding risks, but

had “not chosen to utilize this information.” (NDA 202439

Summary Review, p. 9).    At all relevant times, Defendants’

controlled the contents of their label as demonstrated by

their decision to go forward without regard to the FDA’s

suggestion to utilize this information.

    62.     The additional indication for treatment of DVT

and/or PE and the reduction in recurrence of DVT and/or PE

was added to the label on November2, 2012.

    63.     Approval of Xarelto for the treatment of DVT
Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 19 of 52



and/or PE and the reduction in recurrence of DVT and/or PE

in the U.S. was based on the clinical trials known as the

EINSTEIN-DVT, EINSTEIN-PE, and EINSTEIN-Extension studies.

The EINSTEIN-DVT study tested Xarelto versus a placebo, and

merely determined that Xarelto offered an option for

treatment of DVT, with an increased risk of bleeding events

as compared to placebo.     (The EINSTEIN Investigators.         Oral

Rivaroxaban for Symptomatic Venous Thromboembolism.

N.Engl.J.Med.2010; 363:2499-510).      The EINSTEIN-Extension

study confirmed that result.     (Roumualdi, E., et al. Oral

rivaroxaban after symptomatic venous thromboembolism: the

continued treatment study (EINSTEIN-Extension study).

Expert Rev. Cardiovasc. Ther. 2011; 9(7):841-844).         The

EINSTEIN-PE study’s findings showed that a Xarelto regimen

was non-inferior to the standard therapy for initial and

long-term treatment of PE.     However, the studies also

demonstrated an increased risk of adverse events with

Xarelto, including those that resulted in permanent

discontinuation of Xarelto or prolonged hospitalization.

(The EINSTEIN-PE Investigators, Oral Rivaroxaban for the

Treatment of Symptomatic Pulmonary Embolism.

N.Engl.J.Med.2012; 366:1287-97.)

    64.   Defendants use the results of the Rocket AF

study, the RECORD studies, and the EINSTEIN studies to

promote Xarelto in their promotional materials, including
Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 20 of 52



the Xarelto website, which tout the positive results of

those studies.   However, Defendants’ promotional materials

fail to similarly highlight the increased risk of

gastrointestinal bleeding and bleeding that required

transfusion, among other serious bleeding concerns.

     65.   Defendants market Xarelto as an oral

anticoagulant treatment alternative to warfarin (Coumadin),

a long-established safe treatment for preventing stroke and

systemic embolism.

     66.   Defendants market and promote Xarelto as a single

daily dose pill that does not require the need to measure a

patient’s blood plasma levels, touting it more convenient

than warfarin and does not limit a patient’s diet.         The

single dose and no blood testing requirements or dietary

constraints are marked by Defendants as the “Xarelto

Difference.”

     67.   However, Xarelto’s clinical studies show that

Xarelto is safer and more effective when there is blood

monitoring, dose adjustments and twice a day dosing.

     68.   In its Quarter Watch publication for the first

quarter of the 2012 fiscal year, the Institute for Safe

Medication Practices (“ISMP”), noted that, even during the

approval process, FDA reviewers also questions the

convenient once-a-day dosing scheme [of Xarelto], saying

blood level studies had shown peaks and troughs that could
Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 21 of 52



be eliminated by twice-a-day dosing.”

       69.   The use of Xarelto without appropriate blood

monitoring, dose adjustment and twice-a-day dosing can

cause major, life-threatening bleeding events.        Physicians

using Xarelto have to be able to balance the dose so that

the blood is thinned enough to reduce the risk of stroke,

but not thinned so much as to increase the risk for a major

bleeding event.     The Defendants were aware of this risk and

the need for blood monitoring but have failed to disclose

this vital health information to patients, doctors and the

FDA.

       70.   Importantly, Xarelto’s significant risk of

severe, and sometimes fatal, internal bleeding has no

antidote to reverse its effects, unlike warfarin.

Therefore, in the event of hemorrhagic complications, there

is no available reversal agent.      The original U.S. label,

approved when the drug was first marketed, did not contain

a warning regarding the lack of antidote, but instead only

mentioned this important fact in the overdose section.

       71.   The FDA’s adverse event data indicates

staggering, serious adverse events that have been

associated with Xarelto.

       72.   In the year leading up to June 30, 2012, there

were 1,080 Xarelto-associated “Serious Adverse Event”

(“SAE”) Medwatch reports filed with the FDA, including at
Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 22 of 52



least 65 deaths.   Of the reported hemorrhage events

associated with Xarelto, 8% resulted in death, which was

approximately twofold the risk of a hemorrhage-related

death with warfarin.

     73.   At the close of the 2012 fiscal year, a total of

2,081 new Xarelto-associated SAE reports were filed with

the FDA, its first full year on the market, Ranking tenth

among other pharmaceuticals in direct reports to the FDA.

Of those reported events, 151 resulted in death, as

compared to only 56 deaths associated with warfarin.

     74.   The ISMP referred to these SAE figures as

constituting a “strong signal” regarding the safety of

Xarelto, defined as “evidence of sufficient weight to

justify an alert to the public and the scientific

community, and to warrant further investigation.”

     75.   Of particular note, in the first quarter of 2013,

the number of reported serious adverse events associated

with Xarelto (680) overlook that of Pradaxa (528), another

new oral anticoagulant, which had previously ranked as the

number one reported drug in terms of adverse events in

2012.

     76.   Moreover, in the first eight months of 2013,

German regulators received 968 Xarelto-related adverse

event reports, including 72 deaths, as compared to a total

of 750 reports and 58 deaths in 2012.
Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 23 of 52



    77.   Despite the clear signal generated by the SAE

data, Defendants did not tell consumers, health care

professionals and the scientific community about the

dangers of Xarelto, nor did Defendants perform further

investigation into the safety of Xarelto.

     78. Defendants’ original, and in some respects,
current labeling and prescribing information for Xarelto:

          (a) failed to investigate, research, study and
              define, fully and adequately, the safety
              profile of Xarelto;

          (b) failed to provide adequate warnings, about
              the true safety risks associated with the
              use of Xarelto;

          (c) failed to provide adequate warning regarding
              the pharmacokinetic and pharmacodynamic
              variability of Xarelto and its effects on the
              degree of anticoagulation in a patient;

          (d) failed to disclose the need for dose
              adjustments;

          (e) failed to disclose the need to twice daily
              dosing;

          (f) failed to warn about the need for blood
              monitoring;

          (g) failed to provide adequate warning that it is
              difficult or impossible to assess the degree
              and/or extent of anticoagulation in patients
              taking Xarelto;

          (h) failed to adequately disclose in the
              “Warnings” Section that there is no drug,
              agent or means to reverse the anticoagulation
Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 24 of 52



                    effects of Xarelto;

             (i)     failed to advise prescribing physicians,
                     such as the Defendant’s physicians, to
                     instruct patients that there was no agent
                     to reverse the anticoagulant effects of
                     Xarelto;

            (j)     failed to provide adequate instructions on
                    how to intervene and/or stabilize a
                    patient who suffers a bleed while taking
                    Xarelto;

            (k)     failed to provide adequate warnings and
                    information related to the increased risks
                    of bleeding events associated with aging
                    patient populations of Xarelto;

            (l)     failed to provide adequate warnings
                    regarding the increased risk of
                    gastrointestinal bleeds in those taking
                    Xarelto, especially, in those patients
                    with a prior history of gastrointestinal
                    issues and/or upset stomach;

              (m)    failed to provide adequate warnings
                     regarding the increased risk of suffering
                     a bleeding event, requiring blood
                     transfusions in those taking Xarelto;

              (n)    failed to provide adequate warnings
                     regarding the need to assess renal
                     functioning prior to starting a patient
                     on Xarelto and to continue testing and
                     monitoring of renal functioning
                     periodically while the patient is on
                     Xarelto;

               (o) failed to provide adequate warnings
                   regarding the need to assess hepatic
                   functioning prior to starting a patient
Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 25 of 52



                      on Xarelto and to continue testing and
                      monitoring of hepatic functioning
                      periodically while the patient is on
                      Xarelto;

                (p)   failed to include a “BOXED WARNING”
                      about serious bleeding events
                      associated with Xarelto;

                (q)   failed to include a “BOXED WARNING”
                      about serious bleeding events a
                      associated with Xarelto; and

                (r)   in the “Medication Guide” intended for
                      Distribution to patients to whom
                      Xarelto has been prescribed, Defendants
                      failed to disclose the need for blood
                      Monitoring or to patients that there is
                      no drug, agent or means to reverse the
                      Anticoagulation effects of Xarelto and
                      that if serious bleeding occurs, such
                      irreversibility could have permanently
                      disabling, life-threatening or fatal
                      consequences.


    79.   During the years since first marketing Xarelto in

the U.S., Defendants modified the U.S. labeling and

prescribing information for Xarelto, which included

additional information regarding the use of Xarelto in

patients taking certain medications.       Despite being aware

of: (1) serious, and sometimes fatal, irreversible bleeding

events associated with the use of Xarelto; and (2) 2,081

SAE Medwatch reports filed with the FDA in 2012 alone,

Including at least 151 deaths, Defendants nonetheless

failed to provide adequate disclosures or warnings in their
Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 26 of 52



label as detailed in Paragraph 74(a-r).

    80. Despite the wealth of scientific evidence,

Defendants have ignored the increased risk of the

Development of the aforementioned injuries associated with

the use of Xarelto, but they have, through their marketing

and advertising campaigns, urged consumers to use Xarelto

without regular blood monitoring or instead of

anticoagulants that present a safer alternative.

    B. Over-Promotion of Xarelto

    81. Xarelto is the second most prescribed drug for

treatment of atrial fibrillation, behind only Coumadin

(warfarin), and achieved blockbuster status with sales in

the millions of dollars.

    82.    Defendant spent significant amounts of money in

promoting Xarelto, which included at least $11,000,000.00

spent during 2013 alone on advertising in journals

targeted at prescribers and consumers in the U.S.         In the

third quarter of fiscal 2013, Xarelto was the number one

pharmaceutical product advertised in professional health

journals based on pages and dollars spent.

    83.    Defendants’ aggressive and misrepresentative

marketing of a “Xarelto Difference” lead to an explosion in

Xarelto sales.

     84.   Defendants’ website for Xarelto touts that over
forty million people worldwide have been prescribed

Xarelto.
Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 27 of 52



and fatal consequences.

    85.   The Plaintiff was prescribed Xarelto upon having

hip replacement surgery and suffered internal bleeding.

    86.    The Plaintiff was admitted back into the

hospital where she had to undergo a blood transfusion.

    87.   Plaintiff was also diagnosed with anemia as a

result of her blood loss due to taking Xarelto.

    88.    On June 6, 2013, Defendants received an untitled

letter from the FDA’s Office of Prescription Drug Promotion

(hereinafter referred to as the “OPDP”) regarding its

promotional material for the atrial fibrillation

indication, stating that, “the print ad is false or

misleading because it minimizes the risks associated with

Xarelto and makes a misleading claim” regarding dose

adjustments, which was in violation of FDA regulations.

The OPDP thus requested that Defendants immediately cease

distribution of such promotional material.

    89.    Prior to the Plaintiff’s prescription of

Xarelto, Plaintiff’s prescribing physician received

promotional materials and information from sales

representatives of Defendants claiming that Xarelto was

just as effective as Warfarin in reducing strokes in

patients with non-valvular atrial fibrillation, as well as

preventing DVT/PE in patients with prior history of DVT/PE

or undergoing hip or knee replacement surgery, and was more
Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 28 of 52



convenient, without also requiring blood monitoring, dose

adjustments, twice daily dosing or adequately informing

prescribing physicians that there was no reversal agent

that could stop or control bleeding in patients taking

Xarelto and the dangers of them developing anemia.

    90. At all times relevant to this action, the Xarelto

Medication Guide, prepared and distributed by Defendants

and intended for US patients to whom Xarelto has been

prescribed, failed to warn about the need for blood

monitoring, dose adjustments, and twice a day dosing, and

failed to disclose to patients that if serious bleeding

occurs, it may be irreversible, permanently disabling, and

life-threatening.

    91. Prior to applying to the FDA for and obtaining

approval of Xarelto, Defendants knew or should have known

that consumption of Xarelto was associated with and/or

would cause the induction of internal bleeding or anemia,

which evidence Defendants knew of should have known was a

signal that the internal bleeding risk needed further

testing and studies prior to its introduction to the

market.

    92.    Even after numerous lawsuits and complaints

since Xarelto’s introduction to the market, the Defendants

still market the drug and claim its effectiveness and

safety.
     Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 29 of 52



    C.    THE PLAINTIFF’S USE OF WZRELTO AND RESULTING INJURIES

    93.   By reason of the foregoing acts and omissions, the

Plaintiff was caused to suffer from internal bleeding, anemia,

as well as other severe and personal injuries, physical pain and

mental anguish, including diminished enjoyment of life, expenses

for hospitalization and medical treatment, among other damages.

    94.   Upon information and belief, despite life threatening



bleeding findings in a clinical trial and other clinical

evidence, the Defendants failed to adequately conduct complete

and proper testing of Xarelto prior to filing their New Drug

Application for Xarelto.

    95.   Upon information and belief, from the date Defendants

received FDA approval to market Xarelto, Defendants made,

distributed, marketed and sold Xarelto without adequate warning

to Plaintiff’s prescribing physicians or Decedent that Xarelto

was associated with and/or could cause internal bleeding,

anemia, and other severe side effects in patients who used it.

    96.      Upon information and belief, Defendants concealed and

failed to completely disclose their knowledge that Xarelto was

associated with or could cause life-threatening bleeding,

internal bleeding, anemia and other sever side effects as well

as their knowledge that they had failed to fully test or study

said risk.
     Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 30 of 52



    97.     Upon information and belief, the Defendants ignored

the association between the use of Xarelto and the risk of

developing internal bleeding and anemia.


    98.     Upon information and belief, Defendants failed to

warn the Plaintiff and her healthcare providers regarding the

need for blood monitoring, dose adjustments and failed to warn

of the risk of serious bleeding and anemia associated with

Xarelto.


    99.    Defendants failure to disclose information that they

possessed regarding the failure to adequately test and study

Xarelto for its bleeding risk further rendered the warnings for

this medication inadequate.


    100.   Defendants’ fraudulent concealment and

misrepresentations were designed to prevent, and did prevent,

the public and the medical community at large from discovering

the risks and dangers associated with Xarelto and Plaintiff from

discovering, and/or with reasonable diligence being able to

discover, the causes of their actions.


    101.    Defendants’ fraudulent representations and

concealment evidence flagrant, willful, and depraved

indifference to health, safety and welfare.       Defendant’s conduct

showed willful misconduct, malice, fraud, wantonness,
        Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 31 of 52



oppression, and that entire want of care that raises the

presumption of conscious indifference to the consequences of

said conduct.


     102.      By reason of the foregoing acts and omissions,

Plaintiff has suffered damages and harm, including, but not

limited to, personal injury, medical expenses and other economic

harm.


                             CLAIMS FOR RELIEF


                                  COUNT I

                               DESIGN DEFECT




     103.      The Plaintiff re-alleges and incorporates by

reference herein all the allegations contained in paragraphs 1-

102 as though fully set forth herein.


     104.      Xarelto is defective in its design or formulation in

that it is not reasonably fit, suitable or safe for its intended

purpose and/or its foreseeable risks exceed the benefits

associated with its design and formulation.          The subject product

was unreasonable dangerous in its design.


     105.    At all times material to this action, Xarelto was

expected to reach, and did reach, consumers in the State of
     Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 32 of 52



Alabama and throughout the United States, including the

Plaintiff, without substantial change in the condition in which

it is sold.


    106.    At all times material to this action, Xarelto was

designed, developed, manufactured, testes, packaged, promoted,

marketed, distributed, labeled, and/or sold by the Defendants in

a defective and unreasonably dangerous condition at the time it

was placed in the stream of commerce in ways which include, but

are not limited to one or more of the following particulars:


    a. When placed in the stream of commerce, Xarelto contained

unreasonably dangerous design defects and was not reasonably

safe as intended to be used, subjecting Plaintiff to risks that

exceeded the benefits of the subject product, including but not

limited to personal injuries;


    b.     When placed in the stream of commerce, Xarelto was

defective in design and formulation, making the use of Xarelto

more dangerous than an ordinary consumer would expect, and more

dangerous than other risks associated with the other medications

and similar drugs on the market.


    c.     Xarelto’s design defects existed before it left the

control of the Defendants;


    d.     Xarelto was insufficiently tested;
     Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 33 of 52



    e.     Xarelto caused harmful side effects that outweighed any

potential utility; and


    f.     Xarelto was not accompanied by adequate instructions

and/or warnings to fully apprise consumers, including the

Plaintiff, of the full nature and extent of the risks and side

effects associated with its use, thereby rendering Defendants

liable to the Plaintiff.


    107.    The Xarelto designed, researched, manufactured,

tested, advertised, promoted, marketed, sold and distributed by

Defendants, was defective in design and/or formulation, in that,

when it left the hands of the Defendants, manufacturers, and/or,

it was unreasonably dangerous, and it was more dangerous than an

ordinary consumer would expect.


    108.    At all times herein mentioned, Xarelto was in a

defective condition and unsafe, and the Defendants knew or had

reason to know that said product was defective and unsafe,

especially when used in the form and manner as provided by the

Defendants.


    109.    Defendants knew or should have known that at all

times herein mentioned, Xarelto was in a defective condition,

and was and is inherently dangerous and unsafe.
     Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 34 of 52



    110.   At the time of the Plaintiff’s use of Xarelto,

Xarelto was being used for the purposes and in a manner normally

intended to act as a prophylaxis DVT for patients undergoing hip

or knee replacement surgery.


    111.   Defendants, with this knowledge, voluntarily designed

Xarelto in a dangerous condition for use by the public, and in

particular, the Plaintiff.


    112.   Defendants had a duty to create a product that was

not unreasonably dangerous for its normal, intended use.


    113.   Defendants created a product unreasonably dangerous

for its normal, intended use.


    114.   The Xarelto designed, researched, manufactured,

tested, advertised, promoted, marketed, sold and distributed by

Defendants was manufactured defectively in that Xarelto left the

hands of the Defendants in a defective condition and was

unreasonably dangerous to its intended users, and in particular,

the Plaintiff.


    115. The Xarelto designed, researched, manufactured,

tested, advertised, promoted, marketed, sold and distributed by

Defendants reached their intended users in the same defective

and unreasonably dangerous condition in which the Defendants’

Xarelto was manufactured.
     Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 35 of 52



    116.   In addition, at the time the subject product left the

control of the Defendants, there were practical and feasible

alternative designs that would have prevented and/or

significantly reduced the risks of the Plaintiff’s injuries

without impairing the reasonably anticipated or intended

function of the product. The safer alternative designs were

economically and technologically feasible and would have

prevented or significantly reduced the risk of the Plaintiff’s

injuries without substantially impairing the product’s utility.


    117.   The defects in the Defendant’s drug Xarelto were a

substantial factor in causing the Plaintiff’s injuries.


    118.   By reasons of the foregoing acts and omissions, the

Plaintiff’s use of Xarelto caused her to suffer from internal

bleeding, physical pain and mental anguish.


                               COUNT II


                         INADEQUATE WARNING


    119.   The Plaintiff re-alleges and incorporates by

reference herein all the allegations contained in paragraphs 1-

118 as though fully set forth herein.


    120.   Xarelto was defective and unreasonably dangerous when

it left the possession of the Defendants in that it contained

warnings insufficient to alert consumers, including the
     Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 36 of 52



Plaintiff, and her health care providers, of the dangerous risks

and reactions associated with the subject product, including but

not limited to it propensity to cause physical injuries and side

effects, notwithstanding the Defendants’ knowledge of an

increased risk of these injuries and side effects.        Thus, the

subject product was unreasonably dangerous because an adequate

warning was not provided.


    121.   The subject product manufactured and supplied by

Defendants was defective due to inadequate post-marketing

warning or instruction because, after Defendants knew or should

have known of the risk of serious bodily harm from the use of

the subject product, Defendants failed to provide an adequate

warning to consumers and/or their health care providers of the

defects of the product, and/or alternatively failed to conform

to federal and/or state requirements for labeling, warnings and

instructions, or recall, while knowing that the product could

cause serious injury.


    122.   Plaintiff was prescribed and used the subject product

for its intended purpose.


    123.   The Defendants, as manufactures and/or distributors

of the subject prescription product, are held to the level of

experts in the field.
     Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 37 of 52



    124.   The warnings given by the Defendants were not

accurate, clear and/or were ambiguous.


    125. The Warnings that were given by the Defendants failed

to properly warn physicians of the increased risks of permanent

physical injuries and side effects.


    126.    Plaintiff, individually and through her prescribing

physician, reasonably relied upon the skill, superior knowledge

and judgment of the Defendants.


    127.   The Defendants had a continuing duty to warn

Plaintiff of the dangers associated with the subject product.


    128.   Had Plaintiff received adequate warnings regarding

the risks of the subject product, she would not have used it.


    129.   By reason of the foregoing acts and omissions, the

Plaintiff’s use of Xarelto caused her to suffer from internal

bleeding, as well as physical pain and mental anguish.


                              COUNT III


                    BREACH OF EXPRESS WARRANTY


    130.   The Plaintiff re-alleges and incorporates by

reference herein all the allegations contained in paragraphs 1-

129 as though fully set forth herein.
        Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 38 of 52



    131.     At all times herein mentioned, the Defendants

manufactured, compounded, portrayed, distributed, recommended,

merchandized, advertised, promoted and sold Xarelto and/or have

acquired the Defendants who have manufactured, compounded,

portrayed, distributed, recommended, merchandized, advertised,

promoted and sold Xarelto to act as a prophylaxis of DVT for

patients undergoing hip and knee replacement surgery.


    132.     Defendants expressly represented to the Plaintiff,

other consumers and the medical community that Xarelto was sage

and fit for its intended purposes, was of merchantable quality,

did not produce any dangerous side-effects and had been

adequately tested.


    133.     Xarelto does not conform to Defendants’ express

representations because it is not safe, has numerous serious

side effects and causes severe and permanent injuries.


    134.     At the time of making the express warranties,

Defendants knew or should have known that, in fact, said

representations and warranties were false, misleading, and

untrue in that the subject product was not safe and fit for its

intended use and, in fact, produces serious injuries to the

user.
     Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 39 of 52



    135.   At all relevant timed, Xarelto did not perform as

safely and an ordinary consumer and the medical community would

expect when used as intended or in a reasonably foreseeable

manner.


    136.   Plaintiff relied upon the Defendants’ express

warranties.


    137.   Members of the medical community, including

physicians and other healthcare professionals, relied upon the

representations and warranties of the Defendants for the use of

Xarelto in recommending, prescribing and/or dispensing Xarelto.


    138.   Defendants breached the aforesaid express warranties,

as their drug Xarelto was defective.


    139.   Defendants expressly represented to the Plaintiff,

her physicians, healthcare providers, and the FDA that Xarelto

was safe and fit for use for the purposes intended, that it was

of merchantable quality, that it did not produce any dangerous

side effects in excess of those risks associated with other

forms of treatment for reducing the risk of stroke and systemic

embolism in patients with non-valvular atrial fibrillation,

reducing the risk of recurrence of DVT and/or PE and to act as a

prophylaxis of DVT for patients undergoing hip and knee

replacement surgery, that the side effects it did product were
     Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 40 of 52



accurately reflected in the warnings and that it was adequately

tested and fit for its intended use.


    140.   Defendants knew or should have known that, in fact,

said representations and warranties were false, misleading and

untrue in that Xarelto was not safe and fit for the use

intended, and, in fact, produced serious injuries to the uses

that were not accurately identified and represented by the

Defendants.


    141.   By reason of the foregoing acts and omissions,

Plaintiff’s use of Xarelto caused her to suffer from internal

bleeding, as well as physical pain and mental anguish.


                               COUNT IV


   BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY AND FITNESS


    142.   The Plaintiff re-alleges and incorporates by

reference herein all the allegations contained in paragraphs 1-

141 as though fully set forth herein.


    143.   The Defendants impliedly represented and warranted to

the users of Xarelto and their physicians, healthcare providers

and the FDA that Xarelto was safe and of merchantable quality

and fit for the ordinary purpose for which said product was to

be used.
     Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 41 of 52



    144.   At all relevant times, Defendants knew of the use for

which Xarelto was intended and impliedly warranted the product

to be of merchantable quality and safe and fit for such use.


    145.   Defendants were aware that consumers, including the

Plaintiff, would use Xarelto in the manner intended.


    146.   Plaintiff and the medical community reasonable relied

upon the judgment and sensibility of the Defendants to sell

Xarelto only if it was indeed of merchantable quality and safe

and fit for its intended use.


    147.   Defendants breached the implied warranty to

consumers, including the Plaintiff, without substantial change

in the condition in which it was manufactured and sold by

Defendants.


    148.   That said representations and warranties

aforementioned were false, misleading, and inaccurate in that

Xarelto was unsafe, unreasonably dangerous, improper, not of

merchantable quality and was defective.


    149.   Plaintiff and her physicians and healthcare

professionals reasonably relied upon the skill and judgment of

the Defendants as to whether Xarelto was of merchantable quality

and safe and fit for its intended use.
     Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 42 of 52



    150.    Xarelto was injected into the stream of commerce by

the Defendants in a defective, unsafe, and inherently dangerous

condition and the products and materials were expected to and

did reach users, handlers, and persons coming into contact with

said products without substantial change in the condition in

which they were sold.


    151.    Defendants breached the aforesaid and implied

warranties, as their drug Xarelto was not fit for its intended

purposes and uses.


    152.    By reason of the foregoing acts and omissions,

Plaintiff’s use of Xarelto caused her to suffer from internal

bleeding, anemia, as well as physical pain and mental anguish.


                               COUNT V

           BREACH OF WARRANTY OF FITNESS FOR ORDINARY USE


    153.    The Plaintiff re-alleges and incorporates by

reference herein all the allegations contained in paragraphs 1-

152 as though fully set forth herein.


    154.    Defendants warranted that Xarelto is reasonably fit

for its ordinary and intended use.


    155.    Xarelto is not safe, has numerous and serious side

effects and causes internal bleeding.
     Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 43 of 52



    156.   As a direct and proximate cause of the Defendants’

actions, Plaintiff was caused to suffer from internal bleeding,

anemia, as well as physical pain and mental anguish.




                               COUNT VI

                                 FRAUD


    157.   The Plaintiff re-alleges and incorporates by

reference herein all the allegations contained in paragraphs 1-

156 as though fully set forth herein.


    158.   Prior to the Plaintiff’s use of Xarelto and during

the period in which the Plaintiff actually used Xarelto,

Defendants fraudulently suppressed material information

regarding the safety and efficacy of Xarelto, including

information regarding increased adverse events, pre and post

marketing deaths, and the high number of severe adverse event

reports compared to other anticoagulants and the need for blood

monitoring and dose adjustments for the safe and effective use

of Xarelto.


    159.   Defendants fraudulently concealed the safety

information about the use of Xarelto.      As described above,

Xarelto has several well-known serious side-effects that are not

seen in other anticoagulants.     Plaintiff believes that the
       Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 44 of 52



fraudulent misrepresentation described herein was intentional to

keep the sales volume strong.


       160.   The Defendants falsely and fraudulently represented

to the medical and healthcare community and to the Plaintiff and

FDA, and the general public, that Xarelto had been tested and

was found to be safe and/or effective to reduce the risk of

stroke and systemic embolism in patients with non-valvular

atrial fibrillation, to treat DVT and PE, to reduce the risk of

recurrence of DVT and/or PE, and for the prophylaxis of DVT for

patients undergoing hip and knee replacement surgery.


       161.   These representations were made by said Defendants

with the intent of defrauding and deceiving the Plaintiff, the

public in general, and the medical and healthcare community in

particular, and were made with the intent of inducing the public

in general, and the medical and healthcare community in

particular, to recommend, prescribe, dispense and/or purchase

said product, Xarelto.


162.    At the time the aforesaid representations were made by the

Defendants and, at the time the Plaintiff used Xarelto, the

Plaintiff was unaware of the falsity of said representations and

reasonably believed them to be true.
     Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 45 of 52



    163.     In reliance upon said representations, Plaintiff was

induced to and did use Xarelto, thereby sustaining internal

bleeding and anemia.


    164.     Said Defendants knew and were aware, or should have

been aware, that Xarelto had not been sufficiently tested, was

defective in nature, and/or that it lacked adequate and/or

sufficient warnings.


    165.     Defendants knew or should have known that Xarelto had

a potential to, could and would cause grievous injury to the

users of said product, and that it was inherently dangerous in a

manner that exceeded any purported, inaccurate, and/or down-

played warnings.


    166.     Defendants brought Xarelto to the market, and acted

fraudulently, wantonly and maliciously to the detriment of the

Plaintiff.


    167.     Defendants fraudulently concealed the safety issues

associated with Xarelto including the need for blood monitoring

and dose adjustments in order to induce physicians to prescribe

Xarelto for patients, including the Plaintiff, to purchase and

use Xarelto.


    168. At the time the Defendants concealed the fact that

Xarelto was not safe, Defendants were under a duty to
     Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 46 of 52



communicate this information to the Plaintiff, physicians, the

FDA, the healthcare community, and the general public in such a

manner that they could appreciate the risks associated with

using Xarelto.


    169.   Defendants at all times relevant hereto, withheld

information from the FDA and the Plaintiff which they were

required to report.


    170.   Plaintiff’s prescribing physicians were not provided

with the necessary information by the Defendants, to provide an

adequate warning to the Plaintiff.


    171.   Xarelto was improperly marketed to the Plaintiff and

her prescribing physicians as the Defendants did not provide

proper instructions about how to use the medication and did not

adequately warn about Xarelto’s risks.


    172.   As a direct and proximate result of the Defendants’

malicious and intentional concealment of material life-altering

information from Plaintiff and her prescribing physicians,

Defendants contributed to Plaintiff’s injuries.


    173.   Defendants made conscious decisions not to redesign,

label, warn or inform the unsuspecting consuming public about

the dangers associated with the use of Xarelto.
     Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 47 of 52



    174.   Defendants widely advertised and promoted Xarelto as

a safe and effective medication and/or as a safe and effective

means of reducing risks and for prophylaxis of DVT for patients

undergoing hip and knee replacement surgery.


    175.   Defendants advertisements regarding Xarelto falsely

and misleadingly states that blood monitoring and dose

adjustments were not necessary for safe and effective use of the

drug, misrepresentations Defendants knew to be false, for the

purpose of fraudulently inducing consumers, such as the

Plaintiff, to purchase such product.


    176.   Defendants had a duty to disclose material

information about serious side effects to consumers such as the

Plaintiff and a duty to disclose all facts about the risks

associated with the use of the medication, including the risks

described in this Complaint.


    177.   Defendants intentionally failed to disclose this

information for the purpose of inducing consumers, such and the

Plaintiff, to purchase the Defendants’ product.


    178.   Had the Plaintiff been aware of the hazards

associated with Xarelto, Plaintiff would have employed

appropriate blood monitoring, consumed a different anticoagulant
     Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 48 of 52



with a better safety profile, or not have consumed the product

that led proximately to the Plaintiff’s injuries.


                              COUNT VII

      VIOLATION OF CONSUMER PROTECTION LAWS/CONSUMER FRAUD


    179. The Plaintiff re-alleges and incorporates by reference

herein all the allegations contained in paragraphs 1-178 as

though fully set forth herein.


    180.     Plaintiff used Xarelto and suffered ascertainable

losses as a result of Defendants’ action in violation of the

consumer protection laws.


    181.     Defendants use unfair methods of competition or

deceptive acts or practices that were proscribed by law,

including:


    a. Representing that goods or services have

characteristics, ingredients, uses, benefits, or quantities that

they do not have;


    b. Advertising goods or services with the intent not to

sell them as advertised; and,


    c. Engaging in fraudulent or deceptive conduct that creates

a likelihood of confusion or misunderstanding.
     Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 49 of 52



    182.     Defendants violated consumer protection laws through

their use of false and misleading misrepresentations or

omissions of material fact relating to the safety of Xarelto.


    WHEREFORE, Plaintiff demands judgment against the

Defendants on each of the above-referenced claims and Causes of

Action awarding all amounts which are reasonable in the premise,

including:


    a. Compensatory damages

    b. Economic Damages

    c. Punitive and/or exemplary damages

    d. Prejudgment interest

    e. Post judgment interest

    f. Plaintiff’s reasonable attorney fees

    g. Plaintiff’s costs of these proceedings, and

    h. Such other and further relief as this Honorable Court

       deems just and proper.



                            DEMAND FOR JURY TRIAL



       Plaintiff hereby demands a trial by stuck jury as to all

       issues.
       Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 50 of 52




                                         Respectfully submitted,


                                      By:/s/ Monica Austin-Hatcher
                                          Monica Austin-Hatcher

                                         /s/ LaShunta White-Boler
                                         LaShunta White Boler
OF COUNSEL
Hatcher Law Office, LLC                  Boler, LLC
1301 Center Point Parkway                2202 2nd Avenue North
Suite 109                                Birmingham, AL 3523
Birmingham, AL 35215                     205-516-9075 Office
205-458-9989 Office
866-263-6182 Facsimile


ATTORNEY SHALL SERVE BY CERTIFIED MAIL




DEFENDANTS


JANSSEN RESEARCH & DEVELOPMENT
LLC f/k/a JOHNSON AND JOHNSON
PHARMACEUTICAL RESEARCH AND
DEVELOPMENT LLC,JANSSEN ORTHO
LLC,JANSSEN PHARMACEUTICALS,INC.
f/k/a ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS,INC.,

1000 US Route 202 South
Rarotonga, MJ 08869


JOHNSON &JOHNSON     COMPANY, BAYER HEALTHCARE
PHARMACEUTICALS,     INC., BAYER
PHARMA AG, BAYER     CORPORATION,
BAYER HEALTHCARE     LLC, BAYER
     Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 51 of 52



HEALTHCARE AG, and BAYER AG

100 Bayer Blvd
Whippany, NJ 07981
Case 2:19-cv-01522-KOB Document 1 Filed 09/12/19 Page 52 of 52
